                                                     P/F

 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
                                                                -X

   ALTYADAMSON,

                                  Plaintiff,
                                                                                MEMORANDUM & ORDER
                 -against-
                                                                                   lO-CV-2300(NGG)(LB)
   DETECTIVE MILLER,LIEUTENANT DANIEL
   DIVERS,DETECTIVE THOMAS FRANKLIN,
   and THE CITY OF NEW YORK,

                                  Defendants.
                                                                -X
 NICHOLAS G. GARAUFIS,United States District Judge.

         Plaintiff Alty Adamson, proceeding pro se. brings this action under 42 U.S.C. § 1983

 claiming that Defendants Detective Miller, Lieutenant Daniel Divers, Detective Thomas

 Franklin, and the City of New York (the "City") violated his civil rights during a police lineup on

 May 4,2010. (Am. Compl.(Dkt. 11).)^ Specifically, Plaintiff claims that Divers, Franklin, and

 Miller violated his right to be free from excessive force; that Miller exhibited deliberate

 indifference to his medical needs; and that the City should be held liable for breaching various

 duties it owed to Plaintiff. (See id.; PI. Opp'n to Mot. for Summ. J.("PI. Opp'n")(Dkt. 116).)

         Before the court is Defendants' motion for summaryjudgment on all counts. For the

following reasons,the motion is GRANTED IN PART.




'Plaintiff's amended complaint also names the New York City Police Department(the "NYPD")as a defendant.
(Am. Compl.) Because "the NYPD is a non-suable agency ofthe City," Jenkins v. City ofNew York.478 F.Sd 76,
93 n.l9(2d Cir. 2007),the court construes the amended complaint as only raising claims of municipal liability
against the City and dismisses the NYPD from this action.

                                                      1
I.     BACKGROUND


        A.     Facts


        On May 4, 2010,Plaintiff was transported from the Nassau County Correctional Facility

("NCCF")to the New York City Police Department's(the "NYPD")69th Precinct(the

"Precinct") to participate in a police lineup. (Defs. 56.1   1,4.) At the time, Plaintiff was

serving six months at NCCF for resisting arrest and violating his parole. (Id    2-3.) The Kings

County District Attorney's Office (the "KCDA")requested that Plaintiff participate in the lineup

due to its beliefthat there was probable cause that Plaintiff committed first-degree burglary,

second-degree assault, and other offenses on August 7, 2009. tSee Aff. in Supp. of Mot. for

Lineup Order(Dkt. 119-2 at ECF p.4)       4-6.) Plaintiffs transfer from NCCF to the Precinct

was ordered by the Kings County Supreme Court, which directed the KCDA and the NYPD to

keep Plaintiff"in safe and secure custody for the purpose of conducting the lineup." (See Lineup

Order(Dkt. 119-2 at ECF p.7).) The Kings County Supreme Court also appointed Joel

Brettschneider as Plaintiffs attorney and ordered him to attend the lineup. (Id at ECF p.9).

       Plaintiff alleges that, while witnesses were viewing the lineup. Franklin placed Plaintiff

in a chokehold and Divers punched Plaintiffin his left cheek. (Defs. 56.1 UK 6-9.) According to

Plaintiff, Miller was present during the entire lineup. (Id K 10.) Brettschneider was present at

the Precinct during the lineup,though he was not in the room. (Id K 5; PI. 56.1 K 19.) Plaintiff

claims that Brettschneider watched these events "in shock" and "screamed at Detective Miller

that what[Franklin and Divers were] doing [was] illegal misconduct." (Defs. 56.1 K 11 (quoting

Am. Compl. at ECF p.5).) Plaintiff claims that, when the cardboard was removed from the

viewing window during the lineup, he heard "some banging and some yelling" and a voice say

"stop." (Id nil 12-14.)
       In a deposition, Brettschneider testified that he did not see anyone beat or hit Plaintiff,

nor did he hear any scuffling, arguing, or yelling. (Id ^^15-16.) He also testified that you can

hear easily through the walls ofNYPD precincts. (Id ^ 17.) Regarding the incident in question,

Brettschneider testified that he did not scream at any point while the witnesses were viewing the

lineup and that, ifthe officers had been doing anything to Plaintiff, Brettschneider would have

said something. (Id UK 18-19.) Shamin McPhun, a witness who was present to view the lineup,

also testified that she did not see any physical force used by any officers against any participants

in the lineup,though she did testify that she saw Franklin hold Plaintiff down by putting his hand

on Plaintiff's shoulder. (Id K 20; PL 56.1 K 20.)

       Plaintiff disputes Defendants' characterization ofthe witness testimony. He points to

affidavits by his father and former sister-in-law, which state that Brettschneider told them that "a

big black detective" was holding Plaintiffin a chokehold. (See PI. 56.1 K 11; Aff. of Arlene L.

Murray-Adamson("Murray-Adamson Aff.")(Dkt. 119-4 at ECF p.2); Aff. of Alty Adamson, Sr.

("Adamson Sr. Aff.")(Dkt. 119-4 at ECF p.3).) He also submits testimony by Candace

DeSouza, another witness to the lineup, who testified that Plaintiff was "being restrained" during

the lineup. (S^ PI. 56.1 K 15; Feb. 29, 2012, Trial Tr.(Dkt. 119-6) 187:5-22.) Plaintiff also

argues that Brettschneider's testimony is "incredible" and that Brettschneider has been "trying to

dissociate himself from Plaintiff. (PI. 56.1 K 18.)

       Plaintiff claims that, as a result ofthe events during the lineup, he had bruises on his

arms, neck, face, and throat. (Defs. 56.1 K ^l-) Plaintiff states that he asked Miller for medical

treatment. (Id K 22.) He allegedly told Miller that his throat was "killing [him]," spat on the

floor in the holding cell area, and told Miller that either his mouth or throat was bleeding. (Id

K 23 (alteration in original).) Plaintiff saw Brettschneider after the lineup and told him,"they
don't want to give me medical treatment." (Id       24-26.) Plaintiff did not ask Brettschneider to

get liim medical treatment and did not tell him that he had been assaulted. (Id If 27, 30.)

Brettschneider did not see any visible injuries on Plaintiff. (Id ^ 28.)

       After the lineup, Plaintiff was transported back to NCCF. (Id H 31.) Defendants state

that Plaintiff did not see a doctor at NCCF,though Plaintiff states that he was taken to the

infirmary and given ibuprofen and salt to gargle with. (Id ^ 32;PI. 56.1 ^ 32.) Plaintiff was

transferred to Rikers Island on May 19, 2010. (Defs. 56.1 ^ 34.) Plaintiff claims to have filed a

personal-injury claim against the City on June 10,2010,though Defendants note that there is no

indication in the record that the Office ofthe Comptroller ever received this complaint. (PI. 56.1

   36,51;s^ Defs. Reply in Supp. of Mot.("Defs. Reply")(Dkt. 121) at 7& n.5.)

       A seemingly complete history ofPlaintiff's medical treatment following his transfer to

Rikers Island follows. On July 26,2010,Plaintiff was treated at the clinic at Rikers Island

because he fell and hurt his head against a bed frame. (Defs. 56.1 ^ 35.) Medical records

revealed that Plaintiffs back was "unremarkable." (Id ^ 36.) The following December,Plaintiff

complained of mid-lower back pain. (Id ^ 37.) An examination on December 2,2010,revealed

that Plaintiffs back had "normal spinal curvature and normal range of motion in all joints." (Id

1[38.) The next day. Plaintiff had an appointment for back pain. (Id ^39.) The doctor assessed

that Plaintiff had a backache and treated it with Robaxin. (Id ^ 40.) On December 15, 2010,

Plaintiff was treated for lower back pain with Naprosyn. (Id H 41.) An x-ray was taken of his

lumbar spine, which subsequently revealed dextroscoliosis. (Id       41,44.) A "straight leg

raising test" conducted on December 16,2010, was negative,"as there was no tenderness to

palpation." (Id ^ 42.) Plaintiff was treated again for lower back pain two days later. (Id ^ 43.)

On January 4,2012, a report on Plaintiffs health revealed "mild degenerative changes" in his
mid-to-lower c-spine. (Id H 45.) The impression in the report was that Plaintiffs soft tissue was

"unremarkable except for degenerative cervical spondylosis." (Id. H 46.) On February 13, 2012,

Plaintiff complained of backaches and requested ibuprofen. (Id. 147.) In September 2013,

Plaintiff complained of pain in the back of his left knee. (Id ^ 48.) On August 5,2015,x-rays of

Plaintiffs cervical and lumbar spine were ordered. (Id ^ 50.) The impression in this report was

"spoondylosis,facet arthropathy, muscle spasms, and mild degenerative disease." (Id TI51;^

id ^ 49.) Plaintiff complained ofleft shoulder pain on October 10,2015. (Id f 52.)

       Plaintiff agrees with Defendants' factual record of his medical history, but notes that they

"have not offered any medical rebuttal to show that [the] degeneration in his spine was not

caused by the trauma administered by [DJetective Franklin's assault." (PI. 56.1 f 45;^id

1146,49.)

       B.      Procedural History

       Plaintifffiled this action on May 18, 2010. (Compl.(Dkt. 1).) In the complaint,Plaintiff

identified the defendants as Miller, John Doe Police Officer #1,and John Doe Police Officer #2.

(Id) Plaintiff amended his complaint on August 6,2010,to add the City and the NYPD as

defendants. (Am. Compl.) Franklin(see July 12, 2011, Order(Dkt. 41)) and Divers(see

Jan. 24,2017, Order(Dkt. 62)) were subsequently identified as the John Doe defendants.

       On August 18, 2010, Defendants requested a stay of proceedings in this action pending

the resolution of state criminal charges against Plaintiff. (See Aug. 18, 2010, Defs. Letter

(Dkt. 14).) The court granted Defendants' request(see Aug. 19,2010, Order(Dkt. 15))and

closed the case for statistical purposes only(Feb. 29,2012, Order (Dkt. 43)). On September 15,

2016, Defendants informed the court that Plaintiff had been convicted of one count of first-
degree burglary and two counts of second-degree assault. (Sept. 15, 2016, Defs. Letter(Dkt.

46).)

        Defendants answered the amended complaint on October 31, 2016. (Answer(Dkt. 52).)

The court reopened the case on December 8, 2016, and proceeded to discovery. (See Dec. 8,

2016, Order(Dkt. 56).) Judge Bloom closed discovery on October 31, 2017, and, after

responding to a nxunber of various discovery-related requests, certified discovery as complete on

December 8,2017. (S^ Oct. 31,2017, Order(Dkt. 100); Dec. 8,2017, Order(Dkt. 106).)

        On January 19,2018,the court granted Defendants leave to move for summary judgment

and set a briefing schedule. (Jan. 19,2018, Order(Dkt. 107).) On May 7, 2018,the court denied

Plaintiffs request for a sur-reply. (May 7,2018, Order(Dkt. 110).) The motion was fully

briefed later that day. (See Defs. Mot. for Summ. J.("Mot")(Dkt. Ill); Defs. Mem.in Supp. of

Mot.("Mem.")(Dkt. 112); PI. Opp'n; Defs. Reply.)

II.     LEGAL STANDARD


        A court must grant summary judgment when "the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter oflaw." Fed.

R. Civ. P. 56(a). "A 'material' fact is one capable ofinfluencing the case's outcome under

governing substantive law, and a 'genuine' dispute is one as to which the evidence would permit

a reasonable juror to find for the party opposing the motion." Figueroa v. Mazza, 825 F.3d 89,

98(2d Cir. 2016)(citing Anderson v. Liberty Lobbv. Inc.. 477 Lf.S. 242,248(1986)). "The

movant may discharge this burden by showing that the nonmoving party has 'fail[ed] to make a

showing sufficient to establish the existence of an element essential to that party's case, and on

which that party will bear the burden ofproof at trial.'" Lantheus Med. Imaging. Inc. v. Zurich

Am.Ins. Co.. 255 F. Supp. 3d 443, 451 (S.D.N.Y. 2015)(alteration in original)(quoting Celotex
Corp. V. Catrett. 477 U.S. 317,322(1986)). '"The mere existence of a scintilla of evidence' in

support ofthe non-movant will be insufficient to defeat a summary judgment motion." Transflo

Terminal Servs.. Inc. v. Brooklyn Res. Recovery. Inc.. 248 F. Supp. 3d 397, 399(E.D.N.Y.

2017)(quoting Anderson. 477 U.S. at 252).

       "In determining whether an issue is genuine,'[t]he inferences to be drawn from the

underlying affidavits, exhibits, interrogatory answers, and depositions must be viewed in the

light most favorable to the party opposing the motion.'" SCW W.LLC v. Westport his. Corp..

856 F. Supp. 2d 514,521 (E.D.N.Y. 2012)(quoting Cronin v. Aetna Life Ins. Co..46

F.3d 196, 202(2d Cir. 1995)). "[T]he judge's function is not...to weigh the evidence and

determine the truth ofthe matter but to determine whether there is a genuine issue for trial."

Redd V. N.Y. Div. ofParole. 678 F.3d 166,173-74(2d Cir. 2012)(quoting Anderson.477 U.S.

at 249). However,"[a] party may not rely on mere speculation or conjecture as to the true nature

ofthe facts to overcome a motion for summary judgment," and "[m]ere conclusory allegations or

denials... cannot by themselves create a genuine issue of material fact where none would

otherwise exist." Hicks v. Baines. 593 F.3d 159, 166(2d Cir. 2010)(citation and intemal

quotation marks omitted).

       The court must "liberally construe pleadings and briefs submitted by pro se litigants,

reading such submissions to raise the strongest arguments they suggest." McLeod v. Jewish

Guild for the Blind. 864 F.3d 154, 156(2d Cir. 2017)(emphasis added)(citation and quotation

marks omitted). Nevertheless, proceeding pro se does not relieve a litigant from the usual

requirements ofsummary judgment. See, e.g.. Marks v. Scalabrini. 204 F. Supp. 3d 514, 521

(S.D.N.Y. 2016). "[A] pro se party's 'bald assertion,' completely unsupported by evidence, is

not sufficient to overcome a motion for summary judgment." Lee v. Coughlin. 902 F. Supp. 424,
429(S.D.N.Y. 1995)(emphasis added)(quoting Carev v. Crescenzi, 923 F.2d 18, 21 (2d Cir.

1991)); s^ Christian V. Powell. No. 16-CV-673(KBF),2017 WL 398406, at *2(S.D.N.Y.

Jan. 30,2017)("[A] pro se movant for summary judgment must still provide 'a short and plain

statement ofthe claim showing that the pleader is entitled to relief and show that 'there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.'"(first quoting Fed. R. Civ. P. 8(a)(2), and then quoting Fed. R. Civ. P. 56(a))).

m.     DISCUSSION


       Liberally construing Plaintiffs amended complaint, he asserts the following

constitutional claims imder 42 U.S.C. § 1983: Excessive force against Miller, Divers, and

Franklin; and deliberate indifference against Miller. Plaintiff also asserts claims of municipal

liability against the City, though he seemingly did not specify the basis for these claims until his

memorandum in opposition to Defendants' motion for summary judgment. Defendants have

moved for summary judgment as to all claims, which the court GRANTS IN PART.

       A.      Excessive Force


       Defendants do not argue that Plaintiffs claims do not rise to the level necessary to

support excessive-force liability imder § 1983. Instead, they submit that summary judgment is

proper because Plaintiffs statements regarding the events of May 4,2010,"are so unbelievable

that no reasonable jury would believe them because his claim is unsupported by the evidence."

(Mem. at 8;^id. at 5-8.) In the amended complaint. Plaintiff states that Brettschneider

"watched in shock" as Plaintiff was assaulted and "screamed at Detective Miller that what

[Divers and Franklin were] doing [was] illegal misconduct against Plaintiff." (Id. at 7(quoting

Am. Compl. at ECF p.5).) Defendants point out, however,that Brettschneider testified "that he

did not scream at any point when the witnesses were viewing the lineup" and that he did not hear


                                                 8
any "scuffling, arguing, or cops yelling." (IdJ They also note that a witness to the lineup "did

not see any physical force used by any officers against any participants in the lineup," (Id.)

       In response. Plaintiff says that "[i]t is notjust [his] word" that supports his version ofthe

facts. (PI. Opp'n at 3.) He points to Franklin's testimony, as well as that oflineup witnesses

Desouza and McPhun, which he argues show that excessive force was applied to Plaintiff during

the lineup. (See id. at 8-9.) He also urges the court to ignore Brettschneidef's testimony because

he and Brettschneider interacted for "less than a minute" following the lineup and

Brettschneider, by his admission,"was not looking for any injuries." (Id at 4.) Plaintiff also

seems to insinuate that Brettschneider has been motivated to lie about what transpired at the

lineup due to his fear ofthe NYPD. (See PI. 56.1 II18; PI. Opp'n at 4.)

       In evaluating both sides' arguments, the court is mindful that "arguments in a brief are

not evidence, and it is evidence rather than allegations that is required at the summary-judgment

stage." Wang v. Abumi Sushi Inc.. 262 F. Supp. 3d 81, 92-93(S.D.N.Y. 2017). Additionally,

while both Plaintiff and Defendants assert"two starkly contrasting versions" ofthe same event,

this fact "is not in itself sufficient to preclude summaryjudgment." Krvnski v. Chase, 707 F.

Supp. 2d 318,322(E.D.N.Y. 2009). "Contradictory testimony establishes a 'genuine' issue for

trial only where the conflicting testimony, if credited, would lead to a different legal outcome."

Id. After examining the evidentiary record,the court finds that there is no genuine issue offact

regarding Plaintiff's claim ofexcessive force and so grants Defendants' motion for summary

judgment on this ground.

               1.      Witness Testimony


       In his Rule 56.1 Statement, Plaintiff states that Desouza "witnessed" and "testified to" the

alleged assault of Plaintiff. (PI. 56.1 UK 7, 15; s^ id ^ 6.) Plaintiff mischaracterizes Desouza's
testimony. Desouza testified that she saw people standing in the lineup room "behind some of

the people that were sitting" and that she saw at least one NYPD officer physically restraining

Plaintiff by forcing his head to be placed upright. (Feb. 29, 2012, Trial Tr. 186:14-19,187:5-18.)

As Defendants note, Desouza at no point stated that Plaintiff was punched or put in a chokehold.

(Defs. Reply at 3.) Instead, Desouza's statement relates to the fact—admitted by Franklin during

his testimony—^that Franklin "was trying to make [Plaintiff] sit straight up into his chair" during

the lineup.      Feb. 22 & 23,2012,Trial Tr.(Dkt. 119-5) 84:14-15.) Franklin testified that this

action was necessary because Plaintiff was "holding his head down" and "leaning to the left and

to the right on the other people who were sitting and participating in the lineup." (Id 84:20-23.)

Defendants point out that Franklin's testimony is consistent with that ofDesouza, who testified

that Plaintiff kept putting his head down and that somebody else in the room kept pulling his

head back up. (Feb. 29,2012, Trial Tr. 210:8-11.) The evidentiary record does not support

Plaintiffs argument that "the eyewitness testimony of Candace Desouza as well as the testimony

of[DJetective Franklin" show that he was assaulted. (See PI. Opp'n at 3.)

       Plaintiff additionally states that McPhun "saw [DJetective Franklin holding [PJlaintiff

down by his shoulder." (PI. Opp'n at 8.) It is unclear whether Plaintiffs claim is true—^McPhun

testified that she saw somebody with "[h]is hand ... on [Plaintiffs] shoulder," but this answer

came m response to the question,"Was [Franklin] holding [Plaintiff] down in any way?" (See

Feb. 29,2012, Trial Tr. 65:7-8.) Regardless, this statement does not corroborate Plaiatiffs

allegations of being choked and punched.

       Finally, Defendants point to Brettschneider's testimony to rebut the claim in the amended

complaint that Brettschneider "watched in shock" as Plaintiff was assaulted, and that

Brettschnedeir "screamed" that what Miller, Divers, and Franklin were doing was "illegal



                                                10
misconduct." (Mem. at 3-4; sqq Am. Compl. at ECF p.5.) In response, Plaintiff argues that

Brettschneider's testimony is "contradicted" by Franklin's testimony. (PI. 56.1 ^ 16.) This is not

the case. In his testimony, Franklin stated that he heard a commotion in the lineup room, and

that he entered the room and found Plaintiff refusing to participate in the lineup. (Feb. 22 & 23,

2012, Trial Tr. 84:5-8; s^ id 88:16-21, 89:15-20, 90:5-6.) The fact that there was a

"commotion" in the lineup room does not contradict Brettschneider's deposition testimony that

he "did not see anybody beat [Plaintiff]" and that he did not"scream" at any point during the

lineup. (See Dep. of Joel H. Brettschneider, Defs. Ex.("Brettschneider Dep, Defs. Ex.")(Dkt.

115-2)22:1-3,49:15-17.) The court rejects Plaintiff's attempt to have the court ignore

Brettschneider's "incredible" deposition testimony. (See PI. 56.1 ^ 18.) Plaintiff

mischaracterizes Brettschneider's testimony by claiming that Brettschneider "is trying to

disassociate himselffrom [PJlaintiff[by cjlaiming he was not [PJlaintiffs attorney for about

eleven months." (Id) In his testimony, Brettschneider acknowledged representing Plaintiff at

the lineup and, subsequently, filing a motion that Plaintiff be permitted to appear before a grand

jury. (See Dep. of Joel H. Brettschneider, PI. Ex.("Brettschneider Dep.,PI. Ex.")(Dkt. 119-10)

43:17-46:11.) Brettschneider testified that he did not represent Plaintiff at his arraignment and

that he did not try Plaintiffs underlying criminal case. (Id 43:10-11,46:13-14.) The fact that

Brettschneider may not have a perfect memory of his interactions with Plaintiff(see id 43:9-11,

46:13) does not require his entire testimony to be discounted.

       In sum,the court's review ofthe witness testimony in this case does not show a genuine

issue for trial because the testimony is not actually in conflict.




                                                  11
               2.      Affidavits


       "[W]here a party relies on affidavits or deposition testimony to establish facts, the

statements 'must be made on personal knowledge, set out facts that would be admissible in

evidence, and show that the affiant or declarant is competent to testify on the matters stated.'"

DiStiso V. Cook. 691 F.3d 226,230(2d Cir. 2012)(quoting Fed. R. Civ. P. 56(c)(4)). fSee Defs.

Reply at 4.) Therefore, on a motion for summary judgment,the court may "strike portions of an

affidavit that are not based upon the affiant's personal knowledge,contain inadmissible hearsay

or make generalized and conclusory sentences." Hollander v. Am. Cvanamid Co.. 172 F.3d 192,

198(2d Cir. 1999); accord New World Sol'ns. Inc. v. NameMedia Inc.. 150 F. Supp. 3d 287,305

(S.D.N.Y. 2015). "'[Pjersonal knowledge' includes basic, commonsensical inferences, so long

as they are 'grounded in observation or other first-hand personal experience" and are not 'flights

offancy, speculations, hunches,intuitions, or rumors about matters remote from that

experience.'" In re Bridge Constr. Servs. ofFla.. Inc.. 39 F. Supp. 3d 373, 383(S.D.N.Y. 2014)

(quoting Visser v. Packing Eng'g Assocs.. Inc., 924 F.2d 655,659(7th Cir. 1991)); s^ Argo v.

Blue Cross & Blue Shield of Kan.. Inc.. 452 F.3d 1193, 1200(10th Cir. 2006)("Under the

personal knowledge standard, an affidavit is inadmissible ifthe witness could not have actually

perceived or observed that which he testifies to."(citation and internal quotation marks

omitted)).

       In opposition to the motion for summary judgment, Plaintiff submits two affidavits

claiming that Brettschneider—contrary to his testimony—did see a police officer choke Plaintiff

during the lineup. (Compare Murray-Adamson Aff. and Adamson Sr. Aff. with Defs. 56.1 ^ 15.)

The affiants, both family members of Plaintiff's, state that Brettschneider told them that he saw

"a big black detective using a choke hold" on Plaintiff. (Murray-Adamson Aff.; accord



                                                12
Adamson Sr. Aff.) Murray-Adamson additionally states that Brettschneider "intimated" to her

that he would not be able to continue to represent Plaintiff"because [Brettschneider was] going

to have to be a witness later on down the line." (Murray-Adamson Aff.)

       The court agrees with Defendants that the afiSdavits, insofar as they refer to statements

supposedly made by Brettschneider, are inadmissible hearsay. [See Defs. Reply at 5.) Neither

Murray-Adamson nor Adamson Sr. saw an officer put Plaintiffin a chokehold, nor did either of

them observe Brettschneider witness the alleged chokehold. Accordingly,these affidavits cannot

be used to make a disputed issue offact out of Brettschneider's statement that he did not see

anybody physically assault Plaintiff during the lineup.
                                         *       *        *




       Plaintiff submits that"a rational jury would believe that[he] was subjected to excessive

force during the lineup." (PI. Opp'n at 3.) Because the court disagrees. Defendants' motion for

summary judgment on this claim is granted. For the same reason, the court also dismisses the

failure-to-intervene claim against Miller. fSee Defs. Reply at 2 n.3.)

       B.      Deliberate Indifference


       "In order to establish an Eighth Amendment claim arising out ofinadequate medical care,

a prisoner must prove 'deliberate indifference to [his] serious medical needs.'" Chance v.

ArmstroTiR, 143 F.3d 698,702(2d Cir. 1998)(alteration in original)(quoting Estelle v. Gamble,

429 U.S. 97,104(\976)): see Farmer v. Brennan,511 U.S. 825,828(1994)("A prison official's

'deliberate indifference' to a substantial risk of serious harm to an inmate violates the Eighth

Amendment."); see also Darnell v. Pineiro. 849 F.3d 17, 29(2d Cir. 2017)("A pretrial detainee's

claims ofimconstitutional conditions of confinement are governed by the Due Process Clause of




                                                 13
the Fourteenth Amendment....")? "There are two elements to a claim of deliberate

indifference to a serious medical condition." Caiozzo v. Korman, 581 F.3d 63,72(2d Cir.

2009), overruled on other grounds by Damelh 849 F.3d 17. "The first requirement is objective:

'the alleged deprivation of adequate medical care must be sufficiently serious.'" Snavone v.

N.Y. State Dep't of Corr. Servs., 719 F.3d 127,138(2d Cir. 2013)fquoting Salahuddin v.

Goord.467 F.3d 263,279(2d Cir. 2006)). Evaluation ofthe objective prong requires inquiring

into "whether the prisoner was actually deprived of adequate medical care" and "whether the

inadequacy in medical care is sufficiently serious." Salahuddin.467 F.3d at 279-80; see

Hathawav v. Coughlin. 99 F.3d 550, 553(2d Cir. 1996)("Objectively, the alleged deprivation

must be 'sufficiently serious,' in the sense that a condition of urgency, one that may produce

death, degeneration, or extreme pain exists."(citation and internal quotation marks omitted)).

"The second requirement is subjective: the charged officials must be subjectively reckless in

their denial of medical care." Snavone,719 F.3d at 138.

        Defendants state that Plaintiff cannot meet either prong ofthe deliberate-indifference

inquiry. As to the objective prong, they argue that Plaintiff has not shown that he sustained a

sufficiently serious injury on May 4,2010. As to the subjective prong,they submit that Miller

did not act with a sufficiently culpable mindset because he believed that Plaintiff required no

medical treatment. The court agrees that no reasonable juror could find that Plaintiff sustained a

sufficiently serious injury to support his claim of deliberate indifference, and so grants the

motion for summary judgment on this ground.




^ Regardless of whether Plaintiffs claim arises under the Eighth or Fourteenth Amendment(see PL Opp'n at 10),
the standard for establishing an objective deprivation of medical care is the same. See Darnell. 948 F.Sd at 30.
Accordingly, because the court grants the motion for summaiy judgment based on its analysis ofthe objective prong
ofPlaintiff's deliberate-indifference claim, the court need not dwell on the distinction between these amendments.

                                                        14
        During his deposition, Brettschneider testified that he "did not see any injuries on

[Plaintiff]" and that, ifPlaintiff did have any visible injuries, Brettschneider would have noticed

them. (See Brettschneider Dep., Defs. Ex. 24:2-4,43:21-23.) Plaintiff's response to these

statements is twofold: first, he points to Brettschneider's statement that Brettschneider was not

"looking for any [injuries]"; and second, he notes that Brettschneider "is not a doctor and could

not see if there were any internal injuries to [P]laintiff." (PI. 56.1   28-29 (citing Brettschneider

Dep.,PI. Ex. 24:3-4);^PI. Opp'n at 4,12.) Whether or not Brettschneider was looking for any

injuries, the court agrees that Brettschneider would have noticed ifPlaintiff had bruises to his

arms, neck, face, and throat, and if he were spitting up blood. fSee Mem. at 7.) Plaintiffis

obviously correct that Brettschneider would not necessarily have noticed Plaintiff's intemal

injuries; however, Brettschneider's testimony does not refute Plaintiffs allegation that he was

injured at all,just that he had visible injuries.

        Plaintiff claims that, the evening he returned to NCCF fi-om the Precinct, he was "seen

by a nurse and given ibuprofen and salt to gargle with." (PI. 56.1 ^ 32.) Courts frequently hold

that a medical condition requiring treatment with a pain reliever is not "sufficiently serious" for

purposes ofthe Eighth Amendment. See Bunting v. Conwav. No. 04-CV-731,2010 WL

5332280, at *6(W.D.N.Y. Nov. 1, 2010),R&R adopted. 2010 WL 5313308 (Dec. 20,2010);

Salaam V.Adams. No.03-CV-517,2006 WL 2827687, at *10(N.D.N.Y. Sept. 29,2006)

(adopting R&R); Heisler v. Kralik. 981 F Supp. 830,834(S.D.N.Y. 1997). Accordingly,

Plaintiffs statement that he was prescribed ibuprofen for his injuries is not enough to make out a

sufficiently serious injury.

       Finally, Plaintiff's medical records do not support his contention that he had a sufficiently

serious medical condition on May 4,2010. Following the day ofthe lineup. Plaintiff next sought



                                                    15
medical treatment on July 26,2010, when he was injured falling against a bed frame. CSee Defs.

56.1 H 35.) There is no record of his having complained about back pain until December 2,2010.

rSee id. H 37.) Following a number of tests, the medical staff concluded that Plaintiff had mild

degenerative disc disease. (See id.    45-46,49, 51.) The only portion ofthe factual record that

Plaintiff cites for the proposition that any of his medical problems stemmed from injuries

sustained at the lineup is a January 4,2012, medical record in which a doctor noted that Plaintiff

had a deviated trachea in his lower neck and thoracic inlet. (Jan. 4, 2012, Req. for Radiological

Examination (Dkt. 119-7 at ECF p.13);s^ PI. 56.1 ^ 46.) This medical record, standing alone,

does not support the contention that Plaintiff's spondylosis "is a direct result of[Djetective

Franklin's use of a chokehold" on Plaintiff. CSee PI. 56.1 H 46.) Furthermore, contrary to

Plaintiffs statement. Defendants need not "offer[] any adverse medical opinion to rebut[his]

claim of how he received his injuries." fSee PI. Opp'n at 14; see also PI. 56.1 f 49.) In the case

cited by Plaintifffor this proposition, Rockwood v. Astrue. 614 F. Supp.2d 252(N.D.N.Y.

2009), the court allowed that "an individual's symptoms can sometimes suggest a greater level of

severity ofimpairment than can be shown by the objective medical evidence alone," but still

required the disability claimant in question to present additional evidence regarding the severity

of his injuries. Id. at 271. Here, Plaintiff has offered no such evidence. See also, e.g.. Malsh v.

Austin, 901 F. Supp. 757,762(S.D.N.Y. 1995)(noting that the plaintiff bears the burden of

demonstrating that an alleged medical deprivation is sufficiently serious). As Defendants point

out. Plaintiffs decision not to seek medical attention at NCCF or Rikers Island for his alleged

injuries—despite knowing how to access medical treatment at these facilities—^undermines his

argument that he was seriously injured during the lineup or that he "has been complaining about

his injuries since May 4, 2010." fSee Defs. Reply at 7(quoting PI. 56.1 ^ 51).)



                                                16
        Where a plaintiffs Eighth Amendment claim depends on a showing that he sustained

serious injury, he must offer more evidence than his own testimony.         Jouthe v. City ofNew

York. No.05-CV-1374(NGG),2009 WL 701110, at *15(E.D.N.Y. Mar. 10, 2009). Because

Defendants are correct that Plaintiff's argument that the degeneration in his back is connected to

the injuries he allegedly sustained on May 4, 2010, is unsupported by any evidence aside from

Plaintiffs own opinion (Defs. Reply at 9), the court holds that Plaintiff has not met the objective

prong ofthe deliberate-indifference inquiry. Accordingly,the court grants summary judgment

for Miller as to Plaintiffs claim of deliberate indifference.    Brown v. McEhov. 160 F. Supp.

2d 699,706 n.4(S.D.N.Y. 2001)("The subjective prong need not be considered since the

conditions of confinement alleged are not sufficiently serious      ").

       C.      Other Constitutional Claims


       In his opposition brief. Plaintiff raises a variety of new constitutional claims against

Miller, Divers, and Franklin, including violations of his rights under the Fourth and Sixth

Amendments. (See PI. Opp'n at 6, 8,11.) Because "it is inappropriate to raise new claims for

the first time in submissions in opposition to summary judgment," the court will not consider

these additional claims, as they were not pleaded in the amended complaint. Beckman v. U.S.

Postal Serv.. 79 F. Supp. 2d 394,407(S.D.N.Y. 2000)(citation and quotation marks omitted);

see also id. at 407-08 (collecting cases).

       D.      Municipal Liability/Failure to Protect

       As Defendants point out, the amended complaint does not contain any "factual

allegations ... regarding the City itself... other than to name the City as a defendant." (Mem.

at 12.) Nevertheless, while Defendants move for summary judgment on the grounds that

Plaintiff has not established municipal liability against the City under the requirements of Monell



                                                 17
V. Department of Social Services,436 U.S. 658(1978),Plaintiffs opposition does not argue that

he has a Monell claim against the City. (See Mem. at 11-13; PI. Opp'n at 16.) Instead, he claims

that the City violated a duty ofprotection which it owed to him pursuant to the Kings County

Supreme Court's lineup order. (See PI. Opp'n at 16.) He also seems to assert a distinct claim

that the City violated a duty of care it owed to him as a prisoner.

       In a footnote to their reply brief, Defendants argue that these claims are both untimely

and directed against the wrong municipal body. (See Defs. Reply at 1 n.2.) Such a cursory

argument falls well short of what the court needs in order to give full consideration to Plaintiffs

claims against the City. Accordingly, the court orders the City to submit a memorandum oflaw

ofno more than five pages setting forth its argument for why summary judgment is proper as to

Plaintiffs claims of municipal liability, particularly in light ofthe analysis and conclusions

contained in this memorandum and order.




                                                 18
IV.    CONCLUSION


       For the foregoing reasons, the court GRANTS IN PART Defendants' motion for

summary judgment(Dkt. 111). The Clerk of Court is respectfully DIRECTED to enterjudgment

in favor of Defendants Miller, Divers, Franklin, and the NYPD and dismiss them from this case.

The City is ORDERED,by no later than November 5,2018,to submit a memorandum oflaw of

no more than five pages setting forth its argument for why summaryjudgment is proper as to

PlaintifPs claims of municipal liability as asserted in his opposition to the motion for summary

judgment. Plaintiff is not required to submit a response to the City's forthcoming memorandum;

if, after reviewing the City's memorandum.Plaintiff feels it is necessary to submit a response, he

may do so in writing by no later than November 26,2018. The Clerk of Court is further

respectfully DIRECTED to send a copy ofthis memorandum and order to pro se Plaintiff at his

address of record by certified mail, return receipt requested.

       SO ORDERED.

                                                                     s/Nicholas G. Garaufis

Dated: Brooklyn, New York                                          NICHOLAS 0. GARAUPIS
       October     2018                                            IJnited States District Judge




                                                 19
